—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress defendant’s statement to the police. The record supports the court’s determination that defendant, despite his intellectual limitations, knowingly, intelligently and voluntarily waived his Miranda rights (see, People v Tatsey, 231 AD2d 920; People v Ludlow, 187 AD2d 936, lv denied 81 NY2d 888; People v Matthews, 148 AD2d 272, 274, lv dismissed 74 NY2d 950). (Appeal from Judgment of Monroe County Court, Marks, J.—Sodomy, 1st Degree.) Present—Pine, J. P., Hayes, Callahan, Doerr and Boehm, JJ.